Citation Nr: 1636591	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  15-19 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for cold injury residuals of the upper and lower extremities. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1949 to January 1953.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  


REMAND

Although further delay is unfortunate, the Board finds that additional development is required prior to adjudication of the Veteran's claim.  

In January 2016 the Board remanded this case, observing that the Veteran had been diagnosed by a VA examiner with peripheral neuropathy during his January 2013 VA examinations.  At that time, the Board also noted the reports of the Veteran's January 2013 VA examinations, which reflect the conclusion that the Veteran's currently diagnosed peripheral neuropathy did not originate in service.  However, the Board found the January 2013 VA examiner failed to provide even a slight rationale to explain his conclusion that exposure to cold temperatures did not result in a latent onset peripheral neuropathy, and also appears to have mis-interpreted the facts as explained by the Veteran.  As such, the Board remanded the case to obtain a comprehensive rationale from the January 2013 VA examiner, which fully addressed all pertinent evidence, to specifically include the Veteran's competent reports of his exposure to extreme cold temperatures while stationed in Alaska, as well as his reports of experiencing numbness and tingling following service that has worsened over time. 

In March 2016, the Veteran was afforded a VA examination by a neurologist who had not previously examined this Veteran.  In sum, the neurologist concluded the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Following this opinion, the neurologist merely restated the January 2013 examiner's findings.  This cursory determination by the March 2016 VA neurologist wholly failed to address the issue presented in any meaningful way.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board finds a new examination and medical opinion, by a physician who has not provided a prior opinion in this case, is warranted at this time.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination, by a physician who has not previously provided an opinion in this case, to address the etiology of his claimed cold injury residuals.  All pertinent evidence of record must be made available to and reviewed by the examiner.  A notation indicating this record review took place should be included in the examination report.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's peripheral neuropathy is etiologically related to his cold injury in service.  

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements as they relate to his reports of exposure to extreme cold temperatures in Alaska, as well as his reports of experiencing symptoms of numbness and tingling following discharge, which have worsened over time.  

If the examiner is unable to provide any required opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question presented. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted.


4.  Then, the RO or the AMC should again review the record and readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




